KmK.PATB.iOK:, O. J.
From time immemorial, courts have stricken false pleas and frivolous counts from the record. It is right and proper that they should possess the power, in order to prevent their records from being unneessarily encumbered. But I am satisfied that a mandamus would not lie to compel the court to receive a plea, even if they were wrong in rejecting it.
Ford, J.
said, he thought it was not the office of a manda-mus to perform the object which was sought to be obtained % the defendant’s attorney in applying for the mandamus.
Motion refused.